In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00055-CV




 IN RE ESTATE OF CHARLES W. SINCLAIR, DECEASED




          On Appeal from the 76th District Court
                  Titus County, Texas
                 Trial Court No. 39314




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                    MEMORANDUM OPINION

       Danny Hightower filed a timely notice of appeal on July 29, 2022.      The clerk’s record

was filed on August 19, 2022. Because Hightower failed to request and/or pay for the reporter’s

record, no reporter’s record was filed. The original deadline for Hightower’s appellate brief was

October 7, 2022. When neither a brief nor a motion to extend time for filing same was received

by October 17, 2022, this Court advised Hightower by letter that the brief was late. We also

extended the deadline for filing the brief to November 1, 2022. We warned Hightower that the

failure to file a brief by the November 1, 2022, deadline would subject this appeal to dismissal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       Hightower has not filed his brief in compliance with this Court’s deadline; consequently,

the appeal is ripe for dismissal for want of prosecution. Pursuant to Rules 38.8 and 42.3 of the

Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b), (c).



                                              Charles van Cleef
                                              Justice

Date Submitted:        November 21, 2022
Date Decided:          November 22, 2022




                                                 2